Exhibit 10.5

[Cell Therapeutics, Inc. Letterhead]

March [    ], 2013

[                    ]

Cell Therapeutics, Inc.

3101 Western Avenue, Suite 600

Seattle, Washington 98121

Re:    Amendment of Equity/Long-Term Incentive Award Agreement

Dear [                ]:

Reference is made to the performance-based stock award (the “Award”) granted to
you by Cell Therapeutics, Inc. (the “Company”), effective as of January 3, 2012
(the “Effective Date”) and evidenced by the Equity/Long-Term Incentive Award
Agreement between you and the Company entered into following the Effective Date
(the “Award Agreement”). This letter amendment (this “Amendment”) sets forth our
agreement to amend the Award Agreement on the terms set forth herein.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Award Agreement.

Effective immediately, the Award Agreement is hereby amended as follows:

1. The portion of the Award that is eligible to vest based on the Company’s
achievement of the Pix NDA Approval Performance Goal is hereby cancelled in its
entirety, and the Restricted Shares previously issued to you in respect of such
portion are hereby forfeited to the Company with no consideration payable in
respect therefor. For good and valuable consideration as set forth herein, you
hereby agree to the cancellation of such portion of the Award and such
forfeiture of the related Restricted Shares.

2. The Termination Date for each portion of the Award (excluding the portion
related to the Pix NDA Approval Performance Goal referred to above) is hereby
extended from December 31, 2014 to December 31, 2015.

3. The Market Cap Goal is hereby modified so that the goal will be considered
met if the Company achieves a market capitalization of $1.0 billion or greater
(as opposed to $1.2 billion or greater) at any time during the period beginning
on January 1, 2012 and ending on December 31, 2015 based on the average of the
closing prices of the Common Stock over a period of five (5) consecutive trading
days during such period.

4. The Cash Flow Break Even Goal is hereby modified so that the goal will be
considered met if the Company achieves Cash Flow Break Even for any two
consecutive fiscal quarters (as opposed to any one fiscal quarter) beginning on
or following January 1, 2012 and ending on or before December 31, 2015.

5. The Company hereby grants you two additional awards of restricted stock
units,



--------------------------------------------------------------------------------

effective immediately (the “Additional Awards”), under and subject to the terms
and conditions of the Award Agreement (as modified by this Amendment) and the
Company’s 2007 Equity Incentive Plan, as amended and restated. The following
terms shall apply to the Additional Awards (and the Award Agreement is hereby
amended to the extent necessary to give effect to such terms):

 

  •  

The “Performance Goals” used to determine the vesting of the Additional Awards
will be as follows:

 

  •  

completion of a Phase III trial for Pacritinib that satisfies the primary
endpoint set forth in the statistical plan then in effect on or before
December 31, 2015 (“Pacritinib Phase III”); and

 

  •  

approval of a new drug application or a marketing authorization application for
Pacritinib on or before December 31, 2015 (“Pacritinib Approval”).

 

  •  

The “Award Percentages” used to determine the number of restricted stock units
payable with respect to each Performance Goal will be as follows:

 

Performance

Goal:

            Pacritinib        
Phase III             Pacritinib        
Approval

Award

Percentage:

   [             ]%    [             ]%

For avoidance of doubt, the vesting, payment, termination of employment and
other conditions set forth in the Award Agreement shall apply to the restricted
stock units subject to, and any shares of Common Stock that may be payable
pursuant to, the Additional Awards.

6. Except as expressly set forth herein, the Award Agreement shall remain in
full force and effect in accordance with its original terms. This Amendment may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

If this Amendment accurately sets forth our understanding with respect to the
foregoing matters, please indicate your acceptance by signing this Amendment
below and returning it to me. A duplicate copy of this Amendment is included for
your records.

 

Cell Therapeutics, Inc. By:  

 

Print Name: [                ] Title: [                ]

Accepted and Agreed:

 

 

[                ]

Date:

 

 